Title: Thomas Jefferson to John Trumbull, 8 January 1818
From: Jefferson, Thomas
To: Trumbull, John


                    
                        Dear Sir
                        Monticello
Jan. 8. 18
                    
                    I can have no hesitation in placing my name on the roll of subscribers to the print of your Declaration of Independance, & I desire to do it for two copies. the advance of price from 18.66. to 20.D. cannot be objected to by any one because of the disproportionate decrease in the value of the money. what discorages our citizens in the purchase of prints is the tawdry taste prevailing for gew-gaw gilt frames. these flaring things injure greatly the effect of the print. a narrow fillet of gilt on the inner & outer edge, merely to relieve the black of the main breadth, permits the eye to rest in composure on the field of the print, undisturbed by the glare of a massive, refulgent border. frames of the prevailing style cost as much, & often more than the print itself. while it is right to  indulge the luxury of the rich with copies of exquisite & perfect execution would it not be worth your while to have one of mere outline engraved which could be sold for a dollar apiece? were such to be had, scarcely a hovel in the US. would be without one, and 50. of them would be sold for one of the superior style. however you understand the public taste better than I do, and will do what is for your own best interest, which I sincerely wish to see promoted, because you possess my sincere and affectionate esteem & respect.
                    Th: Jefferson
                